Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment

2.        An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Matthew Curran (Reg. 71,094) on 7/11/2022. And the amendment is based on the claims submitted on 6/24/2022.
3.        The application has been amended as followings:

Claim 7 (Currently Amended): An electronic circuit for interim energy storage between an optical-to-electrical energy converter adapted to receive optical power from a laser beam, and an electronic device, comprising:
a rechargeable battery, a switch and a power socket, the power socket configured to supply power to the electronic device, wherein
the rechargeable battery is connected in parallel to the power socket and is adapted to supply a minimal operational output power, and
the switch has a conducting mode and a non-conducting mode, a resistance measured

in Ohms in the conducting mode being selected such that the resistance is given by:

    PNG
    media_image1.png
    126
    455
    media_image1.png
    Greyscale


where Egain is a bandgap of a gain medium of [[the]] a laser, and has a value between 0.8eV and 1.1eV, and 
Plaser driver is the power measured in Watts, supplied by a laser driver to the gain medium of the laser.

Claim 11 (Currently Amended): A method of supplying electrical power from a rechargeable battery to an electronic device, comprising:
receiving at an optical-to-electrical power converter, an optical beam from a laser beam transmitter, and converting the optical beam into electrical power having a first voltage; and
using a DC/DC power converter to convert the electrical power having a first voltage to electrical power at a second, battery charging voltage, the DC/DC converter comprising an inductor and a switch;
wherein the switch has a conducting mode and a non-conducting mode, a resistance R of the conducting mode, measured in Ohms, being given by:

    PNG
    media_image2.png
    81
    291
    media_image2.png
    Greyscale


where: Egain is a bandgap of a gain medium of a laser, measured in Joules, having a value between 0.8eV and 1.1 eV, and
 Plaser driver is power supplied by a laser driver to the gain medium of the laser, measured in Watts, wherein the rechargeable battery is adapted to supply a minimal operational output power, and wherein the rechargeable battery is connected by a socket to the electronic device.


Claim 14 (Currently Amended): The method according to claim 11, wherein the switch is switched at a frequency between:

    PNG
    media_image3.png
    191
    621
    media_image3.png
    Greyscale

  Egain is the bandgap of the gain medium of the laser, measured in Joules, 

Voutput is an output voltage from the DC/DC converter, measured in Volts, and
 Plaser driver  is the power supplied by the laser driver to the gain medium, measured in Watts.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:” the energy storage device is adapted to be charged” in claim 7.
This element is interpreted under 35 U.S.C. 112(f) as” a rechargeable battery or a super-capacitor” based on claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Allowable Subject Matter
5. 	Claims 1-18 are allowed.
6. 	The following is an examiner’s statement of reasons for allowance:
	Regarding Claims 1, 7, 11, 
	Alpert (US 20100320362) teaches a wireless power receiver adapted for supplying electrical power to a load ( Fig. 10) , the wireless power receiver comprising: an optical-to-electrical power converter (energy converter, Claim 52 of Alpert),  an inductor, a switch and an energy storage device, wherein the wireless power receiver is adapted to receive power from a transmitter having a laser whose gain medium has a bandgap ( gain medium 82, Fig. 8C of Alpert) and is pumped by a laser driver( an element for exciting the gain medium to induce lasing, [0059](iv) of Alpert); and wherein the energy storage device is either a rechargeable battery ([0002] recharge battery) or a super-capacitor, and is adapted to supply a minimal operational output power to the load; 
Keysar (US20130264870)) teaches an inductor ( e.g. 290, Fig. 2 of Keysar), an energy storage device (e.g. 260, Fig. 2 of Keysear) and a switch ( e.g. 240, 250, Fig. 2 of Kaysar); the energy storage device is either a rechargeable battery or super-capacitor.
However, the prior art of record fails to teach or suggest 
	wherein the switch has a closed serial resistance R, measured in Ohms, given by: 
 
    PNG
    media_image1.png
    126
    455
    media_image1.png
    Greyscale

where: Egain is a bandgap of the gain medium of the laser, measured in Joules, and Plaser driver is the power pumped by the laser driver into the gain medium, measured in Watts in combination with other limitations of the claim.
	Regarding to Claims 2-6, 8-10, 12-18, they depend on claims 1, 7, 11 above.
6.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Terminal Disclaimer
The terminal disclaimer filed on 5/19/2022 disclaiming the terminal portion of
any patent granted on this application which would extend beyond the expiration date of US
9312701, US 9742223, US Application No. 17549295 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Drofenik US 20180351474 A1 ) teaches (the at least one power semiconductor switch is based on a wide bandgap substrate.
Soon-shiong (US 9793760 B2) teaches a power beam generator configured to form a collimated power beam such that the forming comprises adjusting a flux density of the power beam as a function of a change in one or more optical properties of at least one beam redirector caused by a switch, wherein the one or more optical properties include at least one of an index of refraction, opacity, absorption, reflectivity, an energy gap, a band gap, or a junction type

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINPING SUN/Primary Examiner, Art Unit 2836